[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 254 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 256 
This action was brought by the plaintiffs, to recover a balance of $19,492.91 for goods sold and delivered, consigned or caused to be consigned, and for commissions and moneys paid out.
The plaintiffs are residents of Zurich in Switzerland, and in October, 1875, the firm of Wettstein, Oehninger  Co., of the city of New York, ordered goods to be manufactured for them by the plaintiffs, at the price of the material at the time of the order and the cost of manufacturing them. Before the goods were manufactured and shipped, goods of that kind had declined in price in the market of Zurich, from ten to fifteen per cent, and, in consequence of some doubt as to the responsibility of the defendants, the plaintiffs refused to deliver the goods so directed to be manufactured, but stated they would *Page 258 
give Wettstein, Oehninger  Co. credit to the extent of 50,000 francs, and would send on consignment all the goods ordered and as fast as Wettstein, Oehninger  Co. reduced their indebtedness below 50,000 francs, they were to take from the goods so consigned an amount equal to the difference between what remained due and the 50,000 francs. Goods were sent directly to the defendants prior to January 1, 1876, and it appears that after that time they were sent under the above arrangement. Upon the trial, evidence was introduced showing that the goods sent after January 1, 1876, were sent through the custom-house at an alleged undervaluation, and in violation of the revenue laws of the United States. No such defense was set up in the answers of the defendants Wettstein and Meyer. It was, however, interposed in the answer of one Feodore Mierson, who had been appointed receiver in an action to dissolve the copartnership of Wettstein, Oehninger  Co. By an order of the Superior Court, made upon his own application, and dated Dec. 19, 1879, said Mierson was made a party defendant to this action, with leave to answer and defend the same, but no provision was made for an amendment of the summons and complaint, nor were the same amended in this respect. The principal evidence to sustain the allegation of an undervaluation, as made in the answer of Mierson, was duplicate invoices which were made of three shipments of goods of the value in the aggregate of 58,492 francs 70 centimes, which goods Oehninger, then being one of the firm of Wettstein, Oehninger 
Co., testified he had ordered to be manufactured at a price agreed upon several months before the shipment thereof. He also testified that plaintiffs refused to deliver the goods, but offered to consign them at their own risk, that the duty bills were made at the actual price of the day at the time the goods were shipped in Zurich, and that plaintiffs were to invoice the goods at the market value. There were only three invoices as to which duplicates were offered in evidence, and there was no duplicate invoice as to the balance of plaintiffs' claim, to-wit: 31,225 francs 38 centimes, and the claims for commissions were on goods ordered *Page 259 
by the defendants' firm through plaintiffs from third parties. It would seem, from the evidence, that the goods were plaintiffs' goods, unless the defendants reduced their credit below 50,000 francs, which was not done. If the plaintiffs refused to deliver the goods and they consigned them as their own, it is by no means clear that any offense was committed in violation of the revenue laws. Assuming, however, that a case was made out showing such an offense, it is difficult to see how the original defendants, Wettstein and Meyer, can avail themselves of such a defense. It was neither pleaded nor set up in either of their answers, and therefore they were not in a position upon the trial to insist that the goods shipped to them were fraudulently imported in violation of the laws of the United States, and that for that reason no action would lie by the plaintiffs against them for a recovery of the value of the same.
The cause of action alleged in the complaint was proven as against the defendants Wettstein and Meyer. Even although Mierson, as receiver, established the allegation that the invoices were fraudulent, and that the revenue laws had been violated, we think the plaintiffs were entitled to recover as against Wettstein and Meyer; and the court erred in refusing to direct a verdict in their favor against these defendants, as requested by the plaintiffs' counsel. The most that Mierson had a right to claim was the protection of the funds in his hands as receiver, and a judgment in favor of the plaintiffs, providing that they should have no remedy against the funds in the hands of the receiver, in accordance with one of the requests made by plaintiffs' counsel to charge, which was refused, would have fully protected his rights. Counsel for the defendants insists that they, having proved that the goods sued for and alleged to have been sold at one price, were by the plaintiffs valued and entered at a lower price in the invoices, prepared and transmitted by them with the goods, for the purpose of entering the same in the custom-house, and that plaintiffs had thereby knowingly made, or attempted to make, the entries thereof by means of the false invoices, in consequence of which the goods were forfeited *Page 260 
to the United States, the court was bound to take notice of the undervaluation, and that the contract proved being fraudulent by law, the court could not give effect to the same, and was justified in directing a verdict in favor of the defendants. The correctness of this rule is beyond dispute, and where it is made to appear, upon the plaintiffs' own proof or upon a defense interposed by the defendants in due form, that the contract in question was illegal, and that the goods were bought and sold for the express purpose of being introduced into the country in violation of its revenue laws, and that the vendor is either a sharer in the illegal transaction or assisted in defrauding the customs, it is a defense to the action, and the plaintiffs cannot recover. In the case at bar no such facts were proved by the plaintiffs upon the trial, and no such defense was set up in the answers of the original defendants. Numerous cases are cited by the respondents' counsel to support the position contended for, but we think that none of them go to the extent of holding that such a defense is available under a state of facts such as is presented upon this appeal. In the cases cited the illegality of the transaction was either pleaded or appeared on the plaintiffs' own showing, and the cases which are specially relied upon do not, we think, show that the defense of illegality was not admissible under the pleadings, or did not appear upon the plaintiffs' own showing.
The examination which we have given to the question considered leads us to the conclusion that, inasmuch as the defendants Wettstein and Meyer did not plead the defense of undervaluation in either of their answers, they were not at liberty to insist upon the illegality of the transaction. It would seem that the receiver, who represents the defendants, should not be permitted to occupy any better position in the defense than the defendants themselves. His whole title is derived from the defendants, who do not claim to defend the action upon any such ground as is set up in the answer of the receiver. The only ground upon which he can insist on such a defense, which the defendants refused to make, is that he represents the creditors, and hence it may be required in order to protect their *Page 261 
rights. This is not enough, and he should not be allowed, on behalf of, and for the benefit of the defendants and without their request or approval and in opposition to their refusal, to insist upon the same. As we have seen, however, the receiver could not have been injured by a compliance with the last request of the appellants' counsel, which was refused by the court, as the fund in his hands was especially protected thereby.
The court also erred in directing a verdict in favor of the defendants for the reasons already stated; but independent of these there were no duplicate invoices as to a portion of the account, and for this as well as for the commissions on goods ordered by the defendants of other parties through the plaintiffs, the plaintiffs were clearly entitled to recover.
We also think that the court erred in refusing to submit to the jury the question made as to the credibility of the witness Oehninger. Although not contradicted, he was an interested party, and had a direct interest in increasing the fund in the hands of the receiver, and in preventing its payment to the plaintiffs. His evidence was given for the purpose of showing the alleged violation of law by the plaintiffs, and in explanation of the three invoices which were made of the goods, of which duplicates were made, and it was a fair question for the jury to say whether he might not have been influenced by the circumstances stated. The revenue laws are malum prohibitum, and not malum in se,
and have no extra-territorial force. The plaintiffs, being foreigners, are not presumed to be acquainted with them, and every intendment is in favor of the plaintiffs. There was some evidence upon the trial which tended to show that the invoices, alleged to be fraudulent, may have been made in reference to the fall in price of the goods between the time they were ordered and the time they were shipped, and that has an important bearing upon the question arising as to the intent of the plaintiffs. Inasmuch, however, as a new trial must be granted for the errors already stated, it is not necessary to consider especially the effect to be given to this aspect of the case.
There is another ground which, we think, is fatal to the *Page 262 
judgment in this case, and that is that the order, allowing the receiver to be made a defendant and put in an answer, was improperly granted and hence the defense interposed by him can be of no avail. The question as to its validity is presented for review upon the appeal taken from the order of the General Term affirming the order allowing the receiver to defend, and constitutes a part of the record in this case. Such order we think affects the final judgment and is appealable within the provisions of section 1316 of the Code of Civil Procedure. Without the order the receiver could not have put in an answer, and the judgment rendered is based entirely upon the defense interposed by him, and hence the order is reviewable here. It is manifest that the court erred in granting the order. As a general rule third persons are not allowed to intervene in an action at law upon a contract when they are not parties to, and have no connection with it. The defendants in this case were fully authorized to interpose the defense set up by the receiver; they were acquainted with the facts relating to the sale of the goods and their shipment to this country, and if the invoices were fraudulent, and the revenue laws violated so that no recovery could be had, they had a perfect right to insist upon such a defense. Having failed to do this the presumption is that no such defense in reality existed, or that the defendants, under the circumstances and for satisfactory reasons, did not deem it best to interpose the same. The only ground upon which the receiver asks to intervene is that there was collusion, and his petition states, upon information and belief, that such collusion existed between one or more of the defendants and the plaintiffs. It does not name any one of the defendants and it does not give the source of information, or specify why the statements are not verified by the person from whom such information was obtained. The statements made are mere legal conclusions and not facts, and they are positively denied by the plaintiffs. They are insufficient under the circumstances to support the order. The defendant Oehninger having been released and the complaint having been dismissed as to him, he is not a party and has no interest in the action, *Page 263 
and there being no proof whatever that either of the other defendants were in collusion with the plaintiffs for the purpose of enabling them to obtain a judgment against such defendants, it follows that the order cannot be upheld. We also think that the receiver had no such interest in the action as authorized him to intervene and interpose a defense.
The judgment should be reversed and a new trial granted, with costs to abide the event, and the order appealed from reversed, with costs of appeal in the General Term and in this court, and $10 costs of opposing motion.
All concur.
Judgment and order reversed.